—In a child protective proceeding pursuant to Family Court Act article 10, the Suffolk County Department of Social Services appeals, as limited by its brief, from so much of an order of the Family Court, Suffolk County (Pach, J.), entered September 13, 1995, as ordered it to return the child to Suffolk County, New York, from Jamaica, West Indies, on or before September 19, 1995.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the provision which ordered the Suffolk County Department of Social Services to return the child to Suffolk County, New York, from Jamaica, West Indies, on or before September 19, 1995, is deleted.
On appeal, the Commissioner questions the parameters of the Family Court’s jurisdiction. Upon our review of this unusual case, the Family Court, as a court of limited jurisdiction, did not have the authority to order the appellant to transport the child back to New York (see, NY Const, art VI, § 13 [c]; Family Ct Act § 1052 [a] [iii]; § 1055 [a]; Matter of Mouscardy v Mouscardy, 63 AD2d 973). Mangano, P. J., Bracken, Sullivan and Hart, JJ., concur.